Name: Council Regulation (EEC) No 936/81 of 27 March 1981 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 81 Official Journal of the European Communities No L 96/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 936/81 of 27 March 1981 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 2.527/80 should be extended in order not to jeopardize protection of the sea bed or the balanced exploitation of resources , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2527/80 ('), and in particular Article 21 thereof, Having regard to the proposal from the Commission , Whereas the validity of Regulation (EEC) No 2527/80 was limited to 30 April 1981 , pending the implemen ­ tation of other measures of fisheries policy ; Whereas, however, since the Council did not adopt such measures in good time , the term of validity of In the second subparagraph of Article 22 of Regula ­ tion (EEC) No 2527/80 the date '30 April 1981 ' shall be replaced by '30 June 1981 '. Article 2 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1981 . For the Council The President G. BRAKS ( ¢) OJ No L 258 , 1 . 10 . 1980 , p . 1 .